Mr. Justice Robu
delivered the opinion of the Court:
Appeal from a decision of the Patent Office canceling the registration of the word “Leghornette” as a trademark for hats on the ground that it is descriptive.
The Assistant Commissioner said: “A leghorn hat is a very well and widely known article of commerce, fully described., by the name ‘leghorn,’ whether it is a woman’s hat or a man’s hat. * -» * The real leghorn hat is marked ‘Genuine Leghorn,’ and the sample hat bands filed in the application of Elishewitz are marked ‘Genuine Leghornette.’ The petitioner for cancelation shows injury by the registration, though injury will be presumed to follow the improper registration of any descriptive word.
“I consider the word ‘Leghornette’ to be clearly descriptive. The suffix ‘ette’ is very commonly and widely used to indicate a small edition or else an imitation. I think nobody would hesitate in assuming that a leghornette hat was an imitation leghorn hat.”
We agree with the Assistant Commissioner, for in our view “leghornette” clearly would convey to the average purchaser the idea of the character or quality of the hat to which it was affixed, and therefore should not be registered.
The decision is affirmed. Affirmed,.